This is an appeal from the county court of Hardin county; appellants contending in their brief that the county court of Hardin county erroneously granted and perpetuated an injunction against them in favor of the appellee.
An inspection of the record in this case fails to disclose any final judgment or appealable order by the county court of Hardin county in this cause, and for such reason this court has no jurisdiction of this appeal. It is therefore ordered that the appeal be dismissed at appellants' cost.